DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction1
Applicant’s election of claims 1–8 and Figure 10, with traverse, in the Election is respectfully acknowledged. 
In the Election, Applicant argues:
With regard to the requirement for an election of species, the requirement does not state what is considered to be the special technical feature. Instead, the requirement merely asserts, without any specificity, that one or more special technical features do not make a contribution over the prior art in view of Sano.” 
(Election, paragraph bridging pp. 4–5.) Respectfully, these remarks are unpersuasive. In contrast to Applicant’s instant assertions, page 4 of the Restriction clearly points out specific technical features such as a blood purifier and pump and conveys that these technical features are not special technical features.
Applicant further argues:
The examiner’s assertions regarding a lack of a contribution over the prior art does not address each and every feature recited in Applicant’s claims. Moreover, the restriction requirement does not make a rejection based upon Omori or Sano so there are no rejections to address. Nor does the Restriction Requirement specifically apply Omori or Sano against any of Applicant’s pending claims. Thus, the requirement does not establish that the asserted technical features fail to make a contribution over the prior art.
(Election at 5.) Respectfully these remarks are also unpersuasive. First, as it applies to Applicant’s contention that each and every feature recited in Applicant’s claims have not been addressed, Examiner understands Applicant’s argument as an i.e., rejecting each every feature with prior art) as would be found in a typical rejection under § 102 or § 103. If Applicant strongly believes that this is not the case, then evidence from the MPEP is respectfully requested. In this regard, Examiner is unaware of a requirement under the unity of invention analysis that each and every claim element be addressed as it would be in a rejection; therefore, Applicant’s instant assertion is respectfully found unpersuasive at this time. Second, in response to Applicant’s contention that “the restriction requirement does not make a rejection based upon Omori or Sano so there are no rejections to address”, Examiner is again unaware of any requirement set forth in the MPEP where a restriction is required to contain claim rejections. Thus, without evidence of such a requirement, Applicant’s instant assertion is also found unpersuasive. Third, in regards to Applicant’s contention that the Restriction Requirement does not “specifically apply Omori or Sano against any of Applicant’s pending claims”, this argument is respectfully unpersuasive for the same reasons provided earlier in this paragraph. In particular, there does not appear to be any evidence of record suggesting that claim rejections are required to be present in restriction requirements.
For at least the reasons provided above, Applicant’s remarks traversing the restriction requirement are found unpersuasive. As such, the requirement is still deemed proper and is therefore made FINAL.
Status of the Claims
Claims 1–16 are pending. Per Applicant’s Election, claims 9–16 have been withdrawn from consideration. In total, claims 1–8 are the subject of this Office Action.
Claim Objections
Respectfully, claim 4 is objected to because it contains minor grammar issues. For instance, “a ratio of the most frequent pore size of a median size” is recited where --a ratio of the most frequent pore size to the median size-- should be. Likewise, the comma in the limitation “measured with a mercury porosimeter” appears to be misplaced: e.g., because, as written, the measurement can refer to the ratio, the most 2
To improve clarity, it may be desirable to amend this claim as follows:
“wherein a ratio of the most frequent pore size [[of a]] to the median size (the most frequent pore size/median size) 
Appropriate correction is humbly requested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3 and 5–8 are rejected under 35 U.S.C. 103 as being unpatentable over Omori3 in view of Smakman4 and Viklund.5
With respect to claim 1, the following analysis applies.
Overview of Omori
Omori discloses a porous formed article (hereinafter “article”) comprising an organic polymer resin and an inorganic ion adsorbent (i.e., “inorganic ion absorbing material”). (Omori, Abstract; ¶ 12.) The porous formed article can function as a phosphate adsorbing agent. For instance, Omori’s teaches that its article can adsorb phosphor. (Id. ¶¶ 11.) Additionally, Omori uses the term “phosphor” to refer to phosphate ions. (Id. ¶ 144; (emphasis added).) In view of these findings, Omori’s article is interpreted to be a phosphate adsorbing agent.
Omori does not appear to specify that its article has a “most frequent pore size” of 0.08–0.70 µm measured with a mercury porosimeter. (Clm. 1, ll. 3–4.)
Smakman suggests that phosphate adsorbing agents should be macroporous in order to provide “very high and rapid phosphate adsorption” and further suggests imparting macroporosity by applying various polymerization techniques
Smakman discloses a sorbent for removing phosphate6—said sorbent comprising an organic polymer resin (i.e., an “organic cation exchange material”) charged with metal ions. (Smakman col. 2, ll. 45–51; col. 4, ll. 21–28 (suggesting that the organic cation exchange material can be a polymer).) Importantly, Smakman suggests that its article should be macroporous7—so at to provide very high and rapid phosphate adsorption—and then proffers polymerization techniques (cited below) for achieving macroporosity:
It is preferred that the matrix of the cation exchanger should be macroporous, since in that case a very high and rapid phosphate sorption is obtained. To this end the polymerization may be carried out, if required, in the presence of one or more compounds which can precipitate and/or solvate the polymer to be prepared, for instance: hexane, heptane, cyclohexane, amyl alcohol, cyclohexanol, benzene, toluene and/or chlorobenzene. Alternatively, a linear polymer, such as polystyrene, may be dissolved in the monomeric compound(s) and be extracted after polymerization.
(Smakman, paragraph bridging cols. 4–5; underlining and italics added.)
Viklund discloses: (1) polymerization techniques for imparting macroporosity and also for controlling “the most frequent pore size” (i.e., the mode pore diameter); (2) mode pore diameters falling with Applicant’s claimed range; and (3) that flow resistance is a function of mode pore diameter
Overview. Viklund discloses “porous materials with high flow characteristics for separations”. (Viklund, Title; Abstract.) Viklund suggests that polymerization conditions such as temperature, composition of the pore-forming solvent mixture, and the content of cross-linker allow the tuning of average pore size. (Id.; see also p. 745, last full para.) For instance, Tables 1 and 2 on page 747 show various samples made under various polymerization conditions. Table 1 per se teaches adjusting a solvent concentration (dodecanol) as well as adjusting the temperature 
Mode Pore Diameter; Macroporosity. The effects of such iterations on the “mode pore diameter” (i.e., “the most frequent pore size” (see clm. 1, l. 3; Amended Spec.8 ¶ 15)) are disclosed in said tables, namely, under the columns corresponding to the label “Dp, mode”. (Viklund Tbls. 1, 2 (third column from the rightmost side of each table).) As suggested by these data sets, the mode pore diameter can be adjusted based on the polymerization conditions (inter alia, solvent composition and temperature) (emphasis added). Figures 1 and 2 of Viklund (id. pp. 746, 748) corroborate these findings, viz., by showing how the mode pore diameter (i.e., the highest peak)9 shifts in response to polymerization conditions. As also shown in these figures, each sample can be macroporous—i.e., have pores of 50 nm or larger.10 Furthermore, several of Viklund’s samples had mode pore diameters within Applicant’s claimed range of “0.08 to 0.70 µm” (see clm. 1, l. 3). For example, Applicant’s range of 0.08–0.70 µm translates (in nanometers) to 80–700 nm. In connection with this translated range, Table 1 of Viklund discloses mode pore diameters of 150, 260, 480, 80, and 100 nm—each of which fall into Applicant’s translated range of 80–700 nm. Likewise, Table 2 of Viklund discloses mode pore diameters of 680, 290, 180, and 540 nm.
Flow Resistance as a function of mode pore diameter. As it pertains to flow resistance, Viklund teaches that flow resistance depends on the mode pore diameter. For instance, Figure 5 on page 750 of Viklund shows the relationship between flow resistance (also referred to as back pressure per unit of flow rate) and the mode pore diameter. In regards to this figure Viklund states “Figure 5 shows the back pressure per unit of flow rate (the slope of the back pressure vs flow rate) as a function of pore diameter at the highest peak of the pore size distribution profile (mode)…. A single curve can fit the experimental points obtained for both types of materials studied, because … the flow does not depend on the chemistry of the material itself
When considering Smakman’s disclosure, Examiner finds that it would have been obvious to make Omori’s article macroporous
Previously the courts have held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR Int’l Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 417 (2007).
As conveyed supra, Omori discloses an article comprising an organic polymer resin. Similarly, Smakman also discloses an article and suggests that its article should be macroporous, viz., so at to provide very high and rapid phosphate adsorption. (Smakman, paragraph bridging cols. 4–5.) In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to make Omori’s article macroporous: in order to provide high and rapid phosphate adsorption, as suggested by Smakman. KSR, 550 U.S. at 417.
When considering Viklund’s disclosure, Examiner finds that it would have been obvious to optimize the mode pore diameter of the porous formed article of the instant combination (Omori in view of Smakman)
As it applies to optimization, previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
As conveyed in § 5.4.1(B) supra, Smakman suggests using polymerization techniques to impart macroporosity. (Smakman, paragraph bridging cols. 4–5.) Similarly, as conveyed in § 5.4.1(C), Viklund also suggests using polymerization techniques to impart macroporosity; however, Viklund extends its polymerization techniques to include the concept of adjusting key variables (such as temperature, composition of the pore-forming solvent mixture, and the content of cross-linker) so as to allow the tuning of the mode pore diameter. (Viklund, Abstract; Tbls. 1, 2; FIGs. 1, 2.) Moreover, Viklund demonstrates that the mode pore diameter affects flow resistance (id. FIG. 5) and conveys the importance of adjusting flow resistance (id. paragraph bridging 748–749). Viklund also discloses mode pore diameters id. Tbls. 1, 2) and suggests that the relationship between mode pore diameter and flow resistance can be tested empirically for various polymers (id. FIG. 5; paragraph bridging 749–750).
In comparison to Smakman and Viklund, Omori’s process for forming its phosphate adsorbing agent can rely on one or more of Viklund’s key variables: e.g., temperature and/or the composition of the pore-forming solvent mixture. For instance, Omori suggests that one approach for forming its article includes: (1) providing a mixture of good solvent, organic polymer resin, inorganic ion absorbing material, and a water-soluble polymer; (2) forming the mixture into a form; and (3) solidifying the mixture in a poor solvent. (Omori ¶ 81.) Omori contemplates adjusting at least the following variables: the content of the good solvent (id. ¶ 85); the content of the water-soluble polymer (id. ¶ 92); and the composition and temperature of the poor solvent (id. ¶¶ 116, 117).
In connection with these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the mode pore diameter of the article of the instant combination: in order to enhance said article’s flow resistance. Aller, 220 F.2d at 456; Petersen, 315 F.3d at 1330. Additionally, it is further submitted that a person of ordinary skill in the art (hereinafter “PHOSITA”) would have had a reasonable expectation of success in formulating the claimed range, namely, because: (1) Viklund suggests that the relationship between mode pore diameter and flow resistance can be tested empirically for various polymers (Viklund FIG. 5; paragraph bridging 749–750); (2) Viklund suggests that values of mode pore diameter falling within Applicant’s claimed range can be obtained by adjusting parameters such as temperature and/or the composition of pore-forming solvent mixture (id. Tbls. 1, 2; Abstract); and (3) Omori per se explores making adjustments to temperature and/or the composition of pore-forming solvent mixture (Omori ¶¶ 85, 92, 116, 117).
Mercury porosimeter
The instant claim recites the language “having the most frequent pore size … measured with a mercury porosimeter”. (Clm. 1, ll. 3–4 (underlining added).) Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process e.g., because it describes how said pore size is measured. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe supra.
With respect to claim 2, Omori discloses an “opening ratio at the outer surface” (i.e., the outer surface opening ratio) of 15–80%. (Omori ¶ 37.) Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Here, the range of the instant claim translates to 5–30%—which overlaps with Omori’s range of 15–80%: via an overlapping range of 15–30%. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to select values of outer surface opening ratio within the overlapping range: since Omori suggests that such values were suitable for its invention.
With respect to claim 3, Omori teaches that the specific surface area of its porous formed article can be 5–500 m2/cm3. (Omori ¶ 77.) The range of the instant claim (i.e., 10 to 100 m2/cm3) falls within Omori’s instant range. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to select values of specific surface area within the claimed range: since Omori suggests that such values were suitable for its invention. Also, as it pertains to the claim limitation “measured with a mercury porosimeter”, for the same reasons explained in § 5.4.1(F) supra, this limitation is not being given patentable weight.
With respect to claim 5, Omori suggests that its article can be a spherical particle having an average particle size of 100–2,500 µm. (Omori ¶ 15, bullet (3); ¶¶ 63–64) Omori further suggests that multiple spherical particles can be packed into a column. (Id. ¶ 16, bullet (14).) These “multiple spherical particles” are 
With respect to claim 6, Omori suggests that its inorganic ion adsorbent can contain at least one metal oxide represented by the formula MOn·mH2O, wherein n is 1 to 4; m is 0.5 to 6; x is 0 to 3; and M is at least one metal selected from the group consisting of Ti, Zr, Sn, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Al, Cr, Co, Ga, Fe, Mn, Ni, V, Ge, Nb, and Ta. (Omori ¶ 99.) In comparison, the claimed formula (I) is MNxOn·mH2O, wherein x is 0 to 3, n is 1 to 4, m is 0 to 6. Comparing these two formulas, the claimed formula (I) appears to have an “N” whereas Omori’s formula does not. As such, the set of species covered by the claimed formula (I) appears to be a subset of the set of species covered by Omori’s formula—or, in other words, the claimed formula (I) appears to be narrower than Omori’s formula because the claimed formula includes an “N” whereas Omori’s formula does not. Also, claimed formula 1 approaches Omori’s formula when x = 0 is inserted into said claimed formula (thereby eliminating the “N”). In view of these findings, in assessing the overlap among the species covered by these formulae, Examiner envisages that the species corresponding to formula (I) are a subset of the scope covered by Omori’s formula and thus will rely on explaining the overlap using the claimed formula (I) (as opposed to Omori’s formula). In this vein, the species covered by the claimed formula (I) appear to fall within the scope of Omori’s formula, viz., when in formula (I): x = 0, M is any of Omori’s metals listed above, n is 1 to 4, and m is 0.5 to 6.
With respect to claim 7, Omori expressly specifies that the metal oxide can be at least one of the following metal oxides listed, collectively, in bullets (a) and (c) of the instant claim: hydrous titanium oxide, hydrous zirconium oxide, hydrous tin oxide, hydrous cerium oxide, hydrous lanthanum oxide, and activated alumina. (See Omori ¶ 111 (reciting “at least one compound selected from the group consisting of: a hydrated oxide of titanium, zirconium and tin; … hydrated cerium oxide; hydrated lanthanum oxide; activated alumina; ….”).)
With respect to claim 8
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Omori, Smakman, and Viklund—in view of Ye11 and Wang.12
With respect to claim 4, the instant combination does not appear to specify that its article has the claimed ratio of “the most frequent pore size/median size” of 0.80–1.30. (Clm. 4, ll. 2–4.)
Ye suggests that a uniform pore size distribution provides maximal adsorption performance for macroporous materials. For instance, according to Ye, “a uniform spatial distribution in meso/macroporosity of adsorbents maximizes their adsorption and desorption performance.” (Ye, Abstract.) “A uniformly distributed [] pore size and porosity is the preferred spatial structure, which is explained by comparing the loading profiles in the adsorbents.” (Id. at 115.)
Wang teaches that “[t]he mean pore size, median pore size, and mode pore size of a pore size distribution … may in some cases be essentially equivalent, e.g., by virtue of a very narrow and/or symmetrical pore size distribution.” (Wang ¶ 58 (italics and underlining added).) Here, Wang uses the term “narrow”—which is a synonym for “uniform”.13 Thus, in view of the foregoing, Wang suggests that a uniform pore size distribution can be obtained by making (inter alia) the mode pore diameter and median pore diameter essentially equivalent (emphasis added).
In addition, Viklund discloses a number of pore size distributions, many of which appear to be uniform (i.e., narrow). For example, the upper image of Figure 1 of Viklund (Viklund p. 746) shows Sample 3 (top image) and Samples 1 and 2 (bottom image) having a narrow pore size distributions. Figure 2 (id. p. 748) also shows narrow pore size distributions. Thus, Viklund suggests that narrow pore size distributions are achievable even when adjusting its key variables. (Id., Abstract.)
Previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield KSR, 550 U.S. at 415–16. Furthermore, as stated above, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id. at 417.
As explained above, Ye suggests using a uniform pore size distribution to provide maximal adsorption for macroporous materials. Additionally, Wang suggests that a uniform pore size distribution can be attained by making the mode pore diameter and the median pore diameter about the same. In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to modify the article of the instant combination such that the mode pore diameter and the median pore diameter are essentially equivalent (i.e., such that the ratio of “the most frequent pore size/median size” is about 1), in order to: (A) yield the predictable result of providing a uniform pore size distribution; and (B) provide the improvement of maximizing adsorption performance. KSR, 550 U.S. at 415–17.
Also, as it pertains to the claim limitation “measured with a mercury porosimeter”, for the same reasons explained in § 5.4.1(F) supra, this limitation is not being given patentable weight.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1–8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4–10 of copending Application No. 16/614,066. Although the claims at issue are not identical, they are not patentably distinct from each because the limitations of the aforementioned claims of the copending application appear to substantially contain the same subject matter as claims 1 and 4–10 of the instant application:
With respect to claim 1 of the instant application, claim 1 of the copending application discloses “[a] phosphate adsorbing agent for blood processing comprising a porous formed article comprising an organic polymer resin and an inorganic ion adsorbent and having a most frequent pore size of 0.08 to 0.70 μm measured with a mercury porosimeter….”
With respect to claim 2 of the instant application, claim 4 of the copending application discloses a phosphate adsorbing agent for blood processing “wherein an outer surface opening ratio of the porous formed article is 5% or more and less than 30%.”
With respect to claim 3 of the instant application, claim 5 of the copending application discloses a phosphate adsorbing agent for blood processing “wherein a 2/cm3.”
With respect to claim 4 of the instant application, claim 6 of the copending application discloses a phosphate adsorbing agent for blood processing “wherein a ratio of the most frequent pore size of a median size (most frequent pore size/median size) measured with a mercury porosimeter, of the porous formed article is 0.80 to 1.30.”
With respect to claim 5 of the instant application, claim 7 of the copending application discloses a phosphate adsorbing agent for blood processing “wherein the porous formed article is spherical particles having an average particle size of 100 to 2500 µm.”
With respect to claim 6 of the instant application, claim 8 of the copending application discloses a phosphate adsorbing agent for blood processing “wherein the inorganic ion adsorbent contains at least one metal oxide represented by the following formula (I): 
MNxOn·mH2O … (I)
wherein x is 0 to 3, n is 1 to 4, m is 0 to 6, and M and N are different from each other and each represent a metal element selected from the group consisting of Ti, Zr, Sn, Sc, Y, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Al, Si, Cr, Co, Ga, Fe, Mn, Ni, V, Ge, Nb and Ta.”
With respect to claim 7 of the instant application, claim 9 of the copending application discloses a phosphate adsorbing agent for blood processing “wherein the metal oxide contains at least one material selected from any of the following groups (a) to (c): 
hydrous titanium oxide, hydrous zirconium oxide, hydrous tin  oxide, hydrous cerium oxide, hydrous lanthanum oxide and hydrous yttrium oxide, 
a mixed metal oxide of at least one metal element selected from the group consisting of titanium, zirconium, tin, cerium, lanthanum and yttrium, and at least one metal element selected from the group consisting of aluminum, silicon and iron, and 
activated alumina.
With respect to claim 8 of the instant application, claim 10 of the copending application discloses a phosphate adsorbing agent for blood processing “wherein the organic polymer resin contains at least one component selected from the group consisting of an ethylene vinyl alcohol copolymer (EVOH), polyacrylonitrile (PAN), polysulfone (PS), polyethersulfone (PES) and polyvinylidene fluoride (PVDF).”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEIDI KELLEY can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This section refers to the Election filed October 15, 2020 and the Restriction Requirement filed September 18, 2020 (“Restriction”).
        2 See, e.g., AutoPore V MicroActive Software: Interactive Data Reduction Software, Micromeritics.com, https://www.micromeritics.com/Product-Showcase/AutoPore-V/MicroActive-for-AutoPore-V.aspx (last visited January 15, 2021) (discussing the variety of available plots—including median pore diameters, average pore diameters, etc.).
        3 US 2007/0128424 A1, published June 7, 2007 (“Omori”).
        4 US 4,542,015 A, issued September 17, 1985 (“Smakman”).
        5 Viklund et al., Monolithic, “Molded”, Porous Materials with High Flow Characteristics for Separations, Catalysis, or Solid-Phase Chemistry: Control of Porous Properties during Polymerization, 8 Chem. Mater., 744, 744–750 (1996) (“Viklund”).
        6 Smakman’s sorbent is being interpreted to be both a “phosphate adsorbing agent” and a “porous formed article”.
        7 The term “macroporous” refers to pores that having a size greater than 50 nm. See, e.g., Definitions for macroporous, Definitions.net, https://www.definitions.net/‌definition/macroporous (last visited January 15, 2021).
        8 See “Amendments to the Specification”, filed May 9, 2018 (“Amended Spec.”).
        9 Note, in the captions at the bottoms of Tables 1 and 2, Viklund suggests that the mode pore diameter (“Dp, mode”) is the “[p]ore diameter at the highest peak in the pore size distribution profile”. (Viklund p. 747.)
        10 See supra n. 7.
        11 Ye et al., Optimizing spatial pore-size and porosity distributions of adsorbents for enhanced adsorption and desorption performance, 132 Chem. Eng. Sci., 108, 108–117 (2015) (“Ye”).
        12 US 2013/0288007 A1, published October 31, 2013 (“Wang”).
        13 See, e.g., US 4,389,385 A to Ramsay, col. 3, ll. 48–53 (“… maintained during the drying of the sol so that uniform (narrow size distribution) pores are obtained in the gel.”) (underlining added).